UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . COMMISSION FILE NUMBER: 0-50295 ADVANCED CELL TECHNOLOGY, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) DELAWARE 87-0656515 (STATE OR OTHER JURISDICTION OF (I.R.S. EMPLOYER IDENTIFICATION NO.) INCORPORATION OR ORGANIZATION) 33 LOCKE DRIVE, MARLBOROUGH, MASSACHUSETTS 01752 (ADDRESS, INCLUDING ZIP CODE, OF PRINCIPAL EXECUTIVE OFFICES) REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE: (508) 756-1212 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smallerreportingcompany o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class: Outstanding at April 27, 2012: Common Stock, $0.001 par value per share 2,073,932,016 shares ADVANCED CELL TECHNOLOGY, INC. AND SUBSIDIARY INDEX PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 28 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 32 ITEM 4. CONTROLS AND PROCEDURES 32 PARTII. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 33 ITEM 1A. RISK FACTORS 33 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 33 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 33 ITEM 4. MINE SAFETY DISCLOSURES 33 ITEM 5. OTHER INFORMATION 33 ITEM 6. EXHIBITS 33 SIGNATURE 34 2 Part I – FINANCIAL INFORMATION Item 1. Financial Statements ADVANCED CELL TECHNOLOGY, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2011 March 31, December 31, (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Deferred royalty fees, current portion Prepaid expenses Total current assets Property and equipment, net Deferred royalty fees, less current portion Deposits Deferred costs, net of amortization of $5,555,449 and $4,854,556, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Accrued settlement - Convertible promissory notes, net of discounts of $126,515 - Loss contingency accrual Deferred revenue, current portion Total current liabilities Convertible promissory notes, net of discounts of $158,142 - Embedded conversion option liabilities Warrant and option derivative liabilities Deferred revenue, less current portion Total liabilities Series A-1 redeemable preferred stock, $0.001 par value; 50,000,000 shares authorized, 113 shares issued and outstanding; aggregate liquidation value, net of discounts: $1,503,570 and $1,472,262, respectively Commitments and contingencies STOCKHOLDERS' DEFICIT: Preferred stock, Series B; $0.001 par value; 50,000,000 shares authorized, 1,000 shares issued and outstanding 1 1 Preferred stock, Series C; $0.001 par value; 50,000,000 shares authorized,1,400 and 1,150 shares issued and outstanding 1 1 Common stock, $0.001 par value; 2,750,000,000 shares authorized, 2,073,832,016 and 1,743,569,255 shares issued and outstanding Additional paid-in capital Promissory notes receivable, net of discount of $4,371,360 and $4,278,016, respectively ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 ADVANCED CELL TECHNOLOGY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHSENDED MARCH 31, 2 Three Months Ended March 31, (unaudited) (unaudited) Revenue (License fees and royalties) $ $ Cost of Revenue Gross profit Operating expenses: Research and development General and administrative expenses Loss on settlement of litigation - Total operating expenses Loss from operations ) ) Non-operating income (expense): Interest income Interest expense and late fees ) ) Finance cost ) Adjustments to fair value of derivatives ) Total non-operating income (expense) ) Loss before provision for income tax ) ) Provision for income tax - - Net loss $ ) $ ) Weighted average shares outstanding : Basic and diluted Loss per share: Basic and diluted $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 ADVANCED CELL TECHNOLOGY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS' DEFICIT FOR THE THREE MONTHSENDED MARCH 31, 2012 Series B Preferred Stock Series C Preferred Stock Common Stock Additional Paid-in Promissory Notes Receivable, Accumulated Stockholders' Shares Amount Shares Amount Shares Amount Capital net Deficit Deficit Balance December 31, 2011 $
